Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 8, 11-14, 17, 20, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun US 20190246419 in view of Ryu 20200413348.

Regarding claims 1, 11, 17, and 30, Sun teaches a method of wireless communication, comprising:
based on a first data type of first data corresponding to the first communication type and further based on a second data type of second data corresponding to the second communication type, performing a wireless communication with the base station using the one or more first frequency resources to communicate the first data and using the one or more second frequency resources to communicate the second data (fig. 2, 3, [0067] At block 310, the base station 105 schedules eMBB traffic on airlink resources. This may include, for example, the slot-based arrangement shown in FIG. 2 in which eMBB traffic and URLCC traffic are multiplexed on PDSCH resources. Base station 105 may identify, at block 315, one more carriers in a plurality of carriers for which preemption information is available).
Sun is silent on receiving, by a user equipment (UE) from a base station, control information indicating one or more first frequency resources of a bandwidth part (BWP) that are associated with a first communication type and further indicating one or more second frequency resources of the BWP that are associated with a second communication type.
Ryu teaches receiving, by a user equipment (UE) from a base station, control information indicating one or more first frequency resources of a bandwidth part (BWP) that are associated with a first communication type and further indicating one or more second frequency resources of the BWP that are associated with a second communication type (V2X reception, the PSFCH resource may include not only a resource identified in a time domain or/and a frequency domain [0118], When the TX UE requests a resource, the resource may information about whether the resource is for unicast communication, groupcast communication, or broadcast communication (a V2X communication type). The corresponding information may be transmitted through RRC, A MAC-CE, or a MAC PDU. The base station having received the information may allocate a resource to the TX UE by using different DCI formats according to a V2X communication type requested by the TX UE, [0303]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Sun by receiving, by a user equipment (UE) from a base station, control information indicating one or more first frequency resources of a bandwidth part (BWP) that are associated with a first communication type and further indicating one or more second frequency resources of the BWP that are associated with a second communication type, as shown by Ryu. This modification would benefit the system by enabling to system to dynamically allocate resources to the UE depending on the communication type.

Regarding claims 2, 20, sending a request to the base station, wherein the request indicates one or more characteristics of the control information (Ryu: When the TX UE requests a resource, the resource may information about whether the resource is for unicast communication, groupcast communication, or broadcast communication (a V2X communication type, [0303]).

Regarding claim 8, the control information is received by the UE via a radio resource control (RRC) message from the base station (Ryu: The corresponding information may be transmitted through RRC, A MAC-CE, or a MAC PDU, [0303]).

Regarding claim 12, one of the first communication type or the second communication type 1s associated with a first part of a frequency spectrum that is different than a second part of the frequency spectrum associated with the other of the first communication type or the second communication type (Sun: fig. 2).
Regarding claim 13, the first communication type or the second communication type is associated with a first latency sensitivity that is greater than a second latency sensitivity associated with the other of the first communication type or the second communication type (Sun: eMBB traffic and URLCC traffic are multiplexed, [0067]). Note, eMBB and URLCC have different latencies.

Regarding claim 14, the first communication type corresponds to one of an enhanced mobile broadband (eMBB) communication type or a ultra-reliable low- latency communications (URLLC) communication type, and wherein the second communication type corresponds to the other of the eMBB communication type or the URLLC communication type (Sun: [0067]).

Regarding claim 26, determining the control information based on at least in part on the request ([0303]).

Claims 4, 5, 15, 16, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sun and Ryu as applied to claims 1, 20 above, and further in view of Zarifi US 10333688.

Regarding claims 4, 22, the combination is silent on the request indicates one or more of a first ratio associated with the first communication type or a second ratio associated with the second communication type.
 Zarifi teaches the request indicates one or more of a first ratio associated with the first communication type or a second ratio associated with the second communication type (the request is based on characteristics of the UE, the characteristics including at least one of a downlink to uplink (DL/UL) traffic load ratio of the UE, possible device-to-device (D2D) communication, the UE's traffic type, and a factor relating to interference of the UE, claim 18). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the request indicates one or more of a first ratio associated with the first communication type or a second ratio associated with the second communication type, as shown by Zarifi. This modification would benefit the system by allocating an optimal ratio of UL/DL slots to the UE.

Regarding claims 5, 15, 16, 23, the first ratio is based on one or more first slots for a downlink communication of the first communication type, one or more second slots for an uplink communication of the first communication type (Ryu: request based on (DL/UL) traffic load ratio, possible D2D communication, claim 18).   

Claims 3, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sun and Ryu as applied to claims 1 and 20 above, and further in view of Liu US 20090042581.

The combination is silent on the request indicates a first bandwidth of the one or more first frequency resources.
Liu teaches a request indicates a first bandwidth/frequency of the one or more first frequency resources (time frequency resource request, [0100]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the request indicates a first bandwidth of the one or more first frequency resources, as shown by Liu. This modification would benefit the system by enabling the UE to select an optimal bandwidth for communication.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sun and Ryu as applied to claim 20 above, and further in view of Yegani US 20020065082.

The combination is silent on the control information further based on at least in part on a first allocation of resources to one or more other UEs in communication with the base station.
Yegani teaches the control information further based on at least in part on a first allocation of resources to one or more other UEs in communication with the base station (In a conventional cellular telephone system, the base station BS
determines whether resources are currently available to provide a channel assignment to the mobile station, [0036]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the control information further based on at least in part on a first allocation of resources to one or more other UEs in communication with the base station, as shown by Yegani. This modification would benefit the system by ensuring that the base station has adequate resources available before assigning resources to the UE.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sun, Ryu, and Yegani as applied to claim 27 above, and further in view of Wu US 10869237.

The combination is silent on transmitting, to a second base station, a first indication of the first allocation of resources.
Wu teaches transmitting, to a second base station, a first indication of the first allocation of resources (claim 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by   transmitting, to a second base station, a first indication of the first allocation of resources, as shown by Wu. This modification would benefit the system by enabling handover to the second base station.

Allowable Subject Matter
Claims 6, 7, 9, 10, 18, 19, 24, 25, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476